Notice of Allowability
This office communication is in response to a response filed on 01/28/2022. Claims 1-20 are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Terminal Disclaimer
The terminal disclaimers filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10958714 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant’s arguments, see Remarks – Page 11-13 filed on 01/28/2022 with respect to claims 1-20  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
With regards to double patenting rejection, Applicant filed a terminal disclaimer (TD) . Therefore, the double patenting rejection is withdrawn. 
nd, Applicant amendments overcome the rejection. Therefore, the rejection is withdrawn. 

Note: 
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 11-13, filed  01/28/2022 and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/YOUNES NAJI/
Primary Examiner, Art Unit 2445